Citation Nr: 0611382	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  97-17 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for muscular dystrophy.

2.  Entitlement to service connection for muscular dystrophy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for muscular dystrophy.  In October 1998, 
the Board remanded the claim for additional development.  In 
February 2005, the Board requested an independent medical 
opinion from a specialist.

Service connection for muscular dystrophy was previously 
denied in a February 1994 rating decision.  Although the RO 
adjudicated the issue of entitlement to service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.

The Board notes that the veteran, through his representative, 
appears, in a November 2004 communication, to have raised 
additional claims of service connection for bilateral feet 
and shoulder disabilities.  The Board refers these matters to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for muscular dystrophy 
was previously denied in a February 1994 RO decision; the 
veteran did not appeal that decision.

2.  Evidence received since the February 1994 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.
3.  The veteran's muscular dystrophy first manifested many 
years after service and is not related to any incident of 
service.


CONCLUSIONS OF LAW

1.  The February 1994 RO decision that denied service 
connection for muscular dystrophy is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for muscular dystrophy.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  The veteran's muscular dystrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in February 1994, the RO denied the 
veteran's claim for service connection for muscular 
dystrophy.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the 
February 1994 decision became final because the appellant did 
not file a timely appeal.

The claim for entitlement to service connection for muscular 
dystrophy may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; because this claim to reopen was 
received before that date, this change does not apply to the 
instant case.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001); 38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The RO found that while the veteran had a 
current diagnosis of a muscular disorder, there was no 
evidence showing that the veteran's muscular disorder first 
manifested in service or that it was otherwise related to an 
incident of service, and the claim was denied. 

The Board finds that the evidence received since the last 
final decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Among the newly received evidence is an April 1995 letter 
written by the veteran's physician, relating the veteran's 
muscular disability to his period of service.  Specifically, 
the physician stated, "[o]n reviewing records from the time 
of your military service, 1972 and 1973, it is apparent that 
you had foot deformities which have evolved, and there was 
transient pain and weakness in a shoulder, making it clear to 
me that you were already expressing some signs of the disease 
which has now become more obvious."  

The Board finds this opinion to be evidence that is both new 
and material because it suggests that the veteran's muscular 
disability first manifested during the veteran's period of 
active service.  This evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Thus, the claim for service connection is reopened.  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
discussion in the statement of the case considered the 
appellant's claim on the merits.  Also, the appellant has 
provided arguments addressing his claim on the merits.  The 
Board therefore finds that, given that the appellant had 
adequate notice of the applicable regulations, he would not 
be prejudiced by the Board's review of the merits of the 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including progressive muscular 
atrophy, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

The veteran's relevant service medical records show that in 
December 1971, he complained of left heel pain.  X-ray 
examination on podiatric consultation in early February 1972 
revealed "mis-formed" bones in both feet, but no osseous 
spurs.   Plantar fasciitis was suspected.  In late February 
1972, the veteran was diagnosed with severe pes planus with 
equines deformity.  He was given "appliances," and placed 
on limited profile.  In April 1972, the veteran reported to 
sick call with continued complaints of pain in both feet.  He 
was placed on limited profile for one week.  In October 1972, 
the veteran again complained of foot pain, bilaterally.  He 
was noted to have had a "long" history of foot problems, 
for which he had been evaluated several times in the past, 
and placed on limited profile.  He was advised to avoid 
prolonged standing, walking, jumping, and running.  In 
January 1973, prior to separation from service, the veteran 
reported a history of foot trouble.  On examination, his feet 
were noted to "look" normal.

Other relevant service medical records show that in May 1972, 
the veteran complained of pain in the lower thoracic spine 
which had persisted for one day.  There was no radiation into 
the chest, abdomen, or legs.  He reported no difficulty 
breathing.  The diagnosis was muscular strain.  He did not 
report back to sick call for any follow-up treatment.  In 
January 1973, prior to separation from service, the veteran 
reported a history of recurrent back pain.  On examination, 
however, his back was found to be normal.

Finally, other relevant service medical records show that in 
January 1973, the veteran complained of left shoulder pain, 
which had persisted for two days.  Examination revealed 
decreased range of motion of the left shoulder and tenderness 
over the anterior shoulder joint.  In January 1973, prior to 
separation from service, the veteran reported a history of 
shoulder pain.  On examination, both the right and left 
shoulder were noted to have decreased range of motion.  The 
assessment was bursitis.

Significantly, there is no evidence, including complaints, of 
any neurologic abnormalities or muscle weakness in the 
veteran's service medical records.

The veteran contends that his in-service foot, back, and 
shoulder pain were symptoms of muscular dystrophy that were, 
at the time, incorrectly diagnosed.  The earliest post-
service medical evidence of record is dated in March 1993.  
At that time, the veteran sought VA treatment for shoulder 
muscle weakness and gait disturbance.  The assessment was 
possible myopathy.  In early May 1993, the veteran was 
diagnosed with "myopathy suggesting muscular dystrophy."  
Electromyograms were consistent with myopathy.  A muscle 
biopsy was performed in May 1995, after which a diagnosis of 
"inflammatory myopathy" was made.  Treatment continued to 
be ineffective; in September 1995, a specialist recommended 
that the veteran begin using a wheelchair.  In December 1996, 
the veteran was diagnosed with muscular dystrophy of the limb 
girdle type versus inflammatory myopathy, as he had had a 
long history of muscular weakness that had been unresponsive 
to steroids, and electromyograms and biopsies did not support 
a diagnosis of polymyositis. 

In an April 1995 letter to the veteran from his VA physician, 
the physician stated that the veteran suffered from a 
progressive myopathy which had not yet been fully diagnosed.  
However, on reviewing the veteran's service records, the 
physician stated, "it is apparent that you had foot 
deformities which have evolved, and there was transient pain 
and weakness in a shoulder, making it clear to me that you 
were already expressing some signs of the disease which has 
now become more obvious."  Thus, while the veteran at this 
point had not yet been diagnosed with muscular dystrophy, his 
VA physician had related his muscular disability to his 
period of service.

The veteran underwent VA examination in October 1996.  In 
reviewing the veteran's service medical records, the examiner 
noted that the only relevant complaints included shoulder 
bursitis, without neurologic signs or symptoms, and plantar 
fasciitis of the feet, again, with no neurologic signs or 
symptoms.  Physical examination revealed that the veteran 
currently had moderate to severe myopathy, manifested by 
shoulder, hand, hip, and knee weakness, and foot problems.  
The examiner noted, based upon a review of the claims file, 
that in April 1995 the veteran had been thought to have 
chronic myopathy.  However, based upon a May 1995 muscle 
biopsy which revealed acute inflammatory myopathy rather than 
chronic myopathy, the examiner believed the veteran's 
disability to be inflammatory, rather than a chronic process.  
Additionally, the fact that there was no evidence any 
neurologic signs or symptoms during the veteran's period of 
active service, also suggested that the veteran's disease 
process was acute rather than chronic.

In a March 1999 letter to the RO, the veteran's private 
physician, A. Zacharias, M.D., also related the veteran's 
muscular disability, then diagnosed as muscular dystrophy, to 
his period of active service.  In this letter, Dr. Zacharias 
referenced the April 1995 VA physician's letter, stating that 
that physician had reviewed some of the veteran's service 
medical records, and recounted that the veteran was found to 
have limited range of motion of the shoulders, as well as 
flat feet, in service.  In continuing, Dr. Zacharias stated 
that "no connection was made at the time with any systemic 
muscular disease," and these problems were treated as 
individual complaints rather than part of a systemic disease.  
Dr. Zacharias then stated that he had been treating the 
veteran for the past two to three years.  With regard to 
whether the veteran's disability was related to his period of 
service, Dr. Zacharias stated that, "I think it is true that 
[the veteran's] condition undoubtedly started during the 
early 1970's, if not earlier."  While his disability may not 
have been recognized as muscular dystrophy at that time, it 
appeared to Dr. Zacharias that that was what the veteran had 
presently.  Dr. Zacharias conceded that, "We have no way to 
know precisely whether or not some of the symptoms were part 
of the disease, but I think it is most likely an association 
that needs to be made."

In February 2005, VA requested that a specialist in muscular 
disorders review the veteran's claims folder and opine as to 
whether the veteran's muscular disorder first manifested in 
service or was otherwise related to his period of active 
service.  A February 2006 opinion noted the veteran's in-
service complaints of shoulder, back, and feet pain, and the 
fact that at no time did the veteran complain of muscle 
weakness, nor was muscle weakness noted on any of the 
examinations in service.  The specialist then chronicled the 
post-service history, including the diagnoses of inflammatory 
myopathy, leading up to the current diagnosis of muscular 
dystrophy, which he noted to be based, in large measure, upon 
clinical features including pes planus, joint contractures, 
and unstable knees.  Based upon a review of the veteran's 
claims folder, the specialist concluded that the veteran's 
current diagnosis was limb girdle muscular dystrophy.  In 
addressing the date of its symptomatic onset, the specialist 
stated that the manifestation that heralds the clinical onset 
of muscular dystrophy is weakness.  The veteran did not 
display weakness while on active duty, from March 1971 to 
January 1973.  In March 1993, muscle weakness was found.  The 
onset, therefore, was sometime between January 1973 and March 
1993.  Since the veteran was distinctly weak in 1993, the 
onset could have been anytime in the late 1970's or 1980's.  
The specialist then stated that the onset unfortunately could 
not be pinpointed any more definitely.  With regard to 
whether the in-service foot, back, and shoulder complaints 
were signs of muscular dystrophy, the specialist stated that 
the shoulder and back symptoms were totally non-specific and 
could not be reliably attributed to muscular dystrophy; in 
other words, such an association would be speculative.  The 
foot problem, however, suggested that the veteran's muscular 
weakness was most likely genetically determined, rather than 
related to an acquired myopathy.  In further addressing the 
relationship between the foot problem and the muscular 
dystrophy, the specialist stated that there was a genetic 
association between neuromuscular disorders and foot 
deformities, but the muscular dystrophy did not produce the 
foot deformity.  In other words, there was a genetic 
association between the muscular dystrophy and the foot 
deformity.  The foot deformity, however, was not a 
manifestation of the muscular dystrophy.

In this case, no muscular disability was diagnosed until 
1993, many years after the veteran's separation from service.  
Accordingly, service connection on a presumptive basis is not 
warranted.  38 C.F.R. § 3.309.  Additionally, in view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the February 2006 specialist's opinion 
finding no relationship between the veteran's muscular 
dystrophy and his period of active service to be more 
probative than the April 1995 and March 1999 opinions finding 
that the veteran's muscular dystrophy first manifested in 
service.  The Board finds the April 1995 and March 1999 
opinions finding that the veteran's in-service complaints of 
shoulder, back, and foot pain to be symptoms of his later 
diagnosed muscular dystrophy to be too speculative to warrant 
granting service connection.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of a claimed disorder or an such relationship).  In 
addition, the Board finds that the February 2006 specialist's 
opinion is the most probative evidence because that 
specialist considered all of the evidence of record, 
including the previous opinions, and made the relevant 
findings regarding the relationship of the veteran's 
currently disability to his service.

Therefore, in light of the speculative opinions, and the 
independent medical specialist's opinion finding no 
relationship, the Board finds that the evidence does not show 
that it is as likely as not that the veteran's muscular 
dystrophy is related to the veteran's service, or his 
inservice complaints of and treatment for shoulder, back, and 
foot problems.

The Board has considered the veteran's personal opinion that 
the disability at issue began in service or that it is 
otherwise related to service.  However, as a layperson, the 
veteran's personal opinion does not provide a sufficient 
basis for the award of service connection.   See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

As the preponderance of the evidence is against the claim for 
service connection for muscular dystrophy, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003; a rating 
decision in March 1997; a statement of the case in April 
1997; and supplemental statements of the case in February 
1998, and March 1998.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in timing or content of the notices 
has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and that duty was satisfied prior to the final 
adjudication in the July 2004 supplement statement of the 
case.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained a medical examination and a specialist's 
opinion.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for muscular dystrophy is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


